Citation Nr: 0106645	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis.  

2.  Entitlement to an increased evaluation for post-operative 
residuals of a hemorrhoidectomy, currently evaluated as 10 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from November 1971 to November 
1974 and from October 1981 to July 1998.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1999 rating decision of the Jackson, Mississippi 
Regional Office (RO) which, in pertinent part, granted 
service connection for hemorrhoids and assigned a 
noncompensable disability evaluation effective August 1, 
1998.  Service connection was also granted for a benign 
essential tremor of the left hand with a noncompensable 
disability evaluation effective August 1, 1998.  Service 
connection was denied for generalized arthritis.  At a March 
2000 hearing on appeal, the veteran withdrew the issue of 
entitlement to a compensable evaluation for his service-
connected essential tremor of the left hand.  A July 2000 
rating decision, in pertinent part, recharacterized the 
veteran's service-connected hemorrhoid disorder as post-
operative residuals of a hemorrhoidectomy and increased the 
assigned disability evaluation to 10 percent effective August 
1, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal, as to the issue of an 
increased evaluation for his post-operative residuals of a 
hemorrhoidectomy, has been obtained.  

2.  The veteran's hemorrhoid disorder is productive of no 
more than large or thrombotic, irreducible, external or 
internal, hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  Secondary anemia or 
fissures have not been shown.  






CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for post-operative residuals of a hemorrhoidectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.3, 4.7 and Diagnostic Code 7336 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case as to the issue of 
an increased evaluation for the veteran's service-connected 
hemorrhoid disorder.  Accordingly, the Board concludes that 
remanding the claim for additional development under the new 
statute, as to such issue, is not necessary, and reviewing 
the claim without remanding it is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims (Court), 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet.App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  

I.  Historical Review

The veteran's service medical records indicate that he was 
seen in February 1983 with complaints of rectal pain and 
hemorrhoids.  The assessment was hemorrhoids.  A March 1983 
treatment entry noted that the veteran was status post a 
hemorrhoidectomy and that his wound was healing well.  The 
veteran continued to receive treatment for hemorrhoids 
throughout his period of service.  A January 1994 entry 
indicated an assessment which included hemorrhoids as did a 
February 1994 entry.  A March 1997 statement from a physician 
noted that the veteran had recurrent problems with bleeding 
and itching hemorrhoids.  It was reported that he would 
periodically need to use a sitz bath to relieve his symptoms.  
An April 1997 entry noted that suffered from rectal bleeding 
and indicated a diagnosis of internal/external hemorrhoids.  
A September 1997 treatment entry also indicated that the 
veteran complained of rectal bleeding from his hemorrhoids.  
The assessment, at that time, was hemorrhoids.  A May 1998 
examination report noted that the veteran had non-thrombosed 
non-bleeding hemorrhoids.  

The veteran underwent a Department of Veterans Affairs (VA) 
general medical examination in January 1999.  He complained 
of hemorrhoids on and off and reported that there was not 
that much bleeding.  The veteran also stated that he used 
Preparation H on and off.  The examiner reported that no 
hemorrhoids were seen and that there was no anemia.  The 
examiner indicated an impression which included hemorrhoids, 
probably first degree, stable, with Anusol and creams as 
occasion requires.  

In September 1999, service connection was granted for 
hemorrhoids.  A noncompensable disability evaluation was 
assigned effective August 1, 1998.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 10 percent 
evaluation is warranted for large or thrombotic, irreducible 
external or internal hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent 
evaluation requires hemorrhoids with persistent bleeding and 
secondary anemia or with fissures.  38 C.F.R. Part 4, 
Diagnostic Code 7336 (2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

At the March 2000 hearing on appeal, the veteran testified 
that he would have profuse bleeding at times.  He stated that 
he would have bleeding as many as five times in a month.  The 
veteran also indicated that he used creams for treatment of 
his disorder.  

The veteran underwent a VA rectal examination in June 2000.  
He reported that he had bleeding about twice a month that 
would last for about five days or so.  The veteran indicated 
that approximately once a month, he would have a small 
accident, but that he did not wear a pad.  He also stated 
that he used suppositories, ointments and sitz baths.  The 
examiner reported that the veteran had no evidence of fecal 
leakage.  It was noted that the veteran's lumen was extremely 
small with a scar from the previous surgery which was rather 
extensive for a hemorrhoidectomy.  The examiner stated that 
there was no sign of anemia or fissures.  There was a 
sclerosed hemorrhoidal tag at approximately 2:00.  The 
examiner also noted that there was a mass protruding on the 
right side of the rectum which was approximately 1 cm in 
diameter which was most likely a hemorrhoid.  The examiner 
reported that the veteran was exquisitely tender and that it 
was difficult to get even his small finger in his anus.  
There was no evidence of bleeding at that time.  The 
veteran's hemoglobin and hematocrit were normal at 15.9 and 
46.7, respectively.  The diagnoses were status post 
hemorrhoidectomy in 1983, sclerosed hemorrhoidal tag, 
hemorrhoids with persistent bleeding and stenotic anus.  

A July 2000 rating decision recharacterized the veteran's 
service-connected hemorrhoid disorder as post-operative 
residuals of a hemorrhoidectomy and increased the assigned 
disability evaluation to 10 percent effective August 1, 1998.  
The 10 percent disability evaluation has remained in effect.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than large or 
thrombotic, irreducible, external or internal hemorrhoids, 
with excessive redundant tissue evidencing frequent 
recurrences.  38 C.F.R. Part 4, Diagnostic Code 7336 (2000).  
The most recent June 2000 VA rectal examination report noted 
that the veteran reported that he had bleeding from his 
hemorrhoids about twice a month that would last for five days 
or so.  The veteran also indicated that he would have a small 
accident approximately once a month, but that he did not wear 
a pad.  The examiner reported that there was no sign of 
anemia or fissures.  There was a sclerosed hemorrhoidal tag 
at approximately 2:00 as well as an approximately 1 cm mass 
protruding from the right side of the rectum which was most 
likely a hemorrhoid.  The examiner indicated that there was 
no evidence of bleeding, at that time, and that the veteran's 
hemoglobin and hematocrit were normal.  The diagnoses were 
status post hemorrhoidectomy in 1983, sclerosed hemorrhoidal 
tag, hemorrhoids with persistent bleeding and a stenotic 
anus.  

The Board observes that a January 1999 VA general medical 
examination report indicated lesser symptomatology.  The 
examiner noted that no hemorrhoids were seen and that there 
was no anemia.  The impression included hemorrhoids, probably 
first degree, stable with Anusol and creams.  The Board 
observes that the medical evidence of record fails to 
indicate that the veteran suffers from hemorrhoids with 
persistent bleeding and secondary anemia or fissures as 
required for a 20 percent disability evaluation pursuant to 
the appropriate schedular criteria noted above.  The Board 
observes that the June 2000 VA rectal examination did 
indicate diagnoses including hemorrhoids with persistent 
bleeding.  However, the examiner specifically reported, as 
noted above, that there was no secondary anemia or fissures 
as is necessary for a 20 percent evaluation.  There was also 
no evidence of bleeding at the time of the June 2000 
examination.  Therefore, the Board concludes that the 10 
percent disability evaluation sufficiently provides for the 
veteran's present level of disability.  Accordingly, an 
increased evaluation for post-operative residuals of a 
hemorrhoidectomy is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

An increased evaluation for post-operative residuals of a 
hemorrhoidectomy is denied.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for generalized arthritis.  The Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
case, as to the remaining issue on appeal, is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



